Opinion issued August 4, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00351-CR
                           ———————————
                         KELVIN BENTON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1486410

                         MEMORANDUM OPINION
      Appellant, Kelvin Benton, pleaded guilty to the third-degree felony offense of

evading arrest or detention with a vehicle, which was enhanced to a second-degree

felony offense because he had one prior felony conviction. See TEX. PENAL CODE

ANN. §§ 12.42(a), 38.04(a)(2)(A) (West Supp. 2015). Pursuant to a plea bargain,

the State agreed to recommend that appellant’s punishment be assessed at fifteen
years’ confinement. In accordance with the terms of his plea bargain with the State,

the trial court found appellant guilty and assessed his punishment at fifteen years’

confinement. See id. § 12.33(a) (West Supp. 2015). The trial court certified that

this was a plea-bargain case and that appellant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2).

       Nevertheless, appellant timely filed a pro se notice of appeal in the trial court,

contending, among other things, that his trial counsel was ineffective. See TEX. R.

APP. P. 25.2(a)(2)(A), 26.2(a)(1). Appellant also filed pro se letter-motions for the

appointment of appellate counsel in this Court. We dismiss this appeal for want of

jurisdiction and dismiss the motions as moot.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West Supp. 2015);

TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing

that the defendant has the right of appeal has not been made part of the record. TEX.

R. APP. P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

       Here, the trial court’s certification is included in the notice of appeal and states

that this is a plea-bargain case and that appellant has no right of appeal, and the trial

court did not give its permission to appeal any matters. See TEX. R. APP. P.

25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The clerk’s record, filed in this Court,


                                            2
supports the trial court’s certification. See Dears, 154 S.W.3d at 615. Because

appellant has no right of appeal, we must dismiss this appeal without further action.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

                                   CONCLUSION
      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3